



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Verdon, 2014 ONCA 807

DATE: 20141117

DOCKET: C58234

Weiler, Gillese and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jeffrey Verdon

Appellant

Diane Condo, for the appellant

Michelle Campbell, for the respondent

Heard: November 7, 2014

On appeal from the conviction entered on May 4, 2012 by
    Justice
J. F. Réginald
Lévesque of the Ontario Court of
    Justice.

ENDORSEMENT

[1]

The appellant appeals from his conviction for criminal harassment
    contrary to s. 264 of the
Criminal Code
. He asserts that the trial
    judge erred in finding him guilty after failing to consider all of the
    necessary elements of the offence, and that the verdict was unreasonable. For
    the reasons that follow, the appeal is dismissed.

[2]

The appellant was charged with a number of offences arising out of a
    sequence of events that occurred on November 4, 2011. The appellant, aged 34 at
    the time of the events, lived in an apartment with the tenant, Tammy Samson,
    who was his girlfriend. Ms. Samson was engaged in a landlord-tenant dispute
    with the owner and landlord of the building, Ljudmila Valencic.

[3]

On the day in question, the caretaker of the building, Mahmoud Moussa,
    aged 63, attended at Ms. Samsons apartment to make some repairs. While he was
    there the appellant accused him of listening in on an argument between himself
    and his girlfriend. The appellant assaulted Mr. Moussa and threatened to kill
    him and his family if he went to the police.

[4]

While this was occurring, Ms. Valencic, who was 78 years old, arrived at
    the building to give Ms. Samson a 24-hour notice to view her apartment in
    relation to the landlord-tenant dispute. The appellant let Ms. Valencic in the
    door and she gave Ms. Samson the notice. Then the appellant became very angry,
    raising his voice to Ms. Valencic, and challenging her need to view the
    apartment. Ms. Valencic began to cry, said she wanted to leave, and attempted
    to exit the building. The appellant blocked her way by putting his hand on the
    door. After she was able to leave, the appellant repeated his threat to Mr. Moussa
    and his family and stated that he would also kill Ms. Valencic if Mr. Moussa
    did not stop her from going to the police. Mr. Moussa and the appellant
    followed Ms. Valencic down the street. The appellant reached out and grabbed
    Ms. Valencics shoulder with enough force to cause her pain for a few hours. She
    told him to let go, and he did so. He then apologized. Mr. Moussa and Ms.
    Valencic reported the events to the police.

[5]

The appellant was charged with several offences arising out of his
    conduct towards the two complainants. Following his trial by judge alone, the
    appellant was convicted of assault on Mr. Moussa and Ms. Valencic, intimidation
    and two counts of uttering a death threat. He was acquitted of criminal
    harassment and forcible confinement in relation to Mr. Moussa, but convicted of
    criminal harassment by threatening conduct in relation to Ms. Valencic. He
    appeals only his criminal harassment conviction.

[6]

As this court noted in
R. v. Kosikar
(1999), 138 C.C.C. (3d)
    217 (Ont. C.A.), leave to appeal to S.C.C. refused, (2000), 142 C.C.C. (3d) vi,
    at para. 19, to make out the offence of criminal harassment contrary to s. 264
    of the
Criminal Code
, the Crown must prove beyond a reasonable doubt
    each of the following elements:

(a)

The accused engaged in the conduct
    prohibited under s. 264 (a), (b), (c) or (d);

(b)

The complainant was harassed by
    the prohibited conduct;

(c)

The accused who engaged in such
    conduct knew that the complainant was harassed or was reckless or wilfully
    blind as to whether the complainant was harassed;

(d)

The conduct caused the complainant
    to fear for his or her safety, or the safety of anyone known to him or her; and

(e)

The complainants fear was, in all
    the circumstances, reasonable.

[7]

The appellant contends that the trial judge failed to make specific
    findings on the second and third elements of the offence and that his
    conclusion that the fifth element of the offence had been made out was not
    supported by the evidence. We disagree.

[8]

While the trial judges reasons do not specifically advert to each
    element of the offence, it is apparent from a review of his reasons as a whole that
    he was aware of what the Crown was required to establish in order to support a
    conviction for criminal harassment. Indeed, he acquitted the appellant of the
    charge of criminal harassment in relation to Mr. Moussa, after observing that
    evidence that Mr. Moussa feared for his personal safety was lacking, not
    meeting the onus beyond a reasonable doubt.

[9]

In relation to the second element of the offence, the appellant contends
    there was no evidence that Ms. Valencic was harassed by his conduct. Ms.
    Valencic testified about being afraid, which is not the same as being tormented,
    troubled, worried continually or chronically, plagued, bedeviled and badgered,
    words adopted to describe the state of being harassed in
Kosikar
, at
    para. 25.

[10]

In
    our view, there was sufficient evidence for the trial judge to conclude that
    the appellants conduct was in fact harassing to Ms. Valencic. When Ms.
    Valencic attended the building to deliver a notice to Ms. Samson, she was
    confronted by the appellant who was angry and intimidating. The appellant
    initially blocked Ms. Valencics escape from the building. Instead of leaving
    Ms. Valencic alone after she left, the appellant escalated the situation by pursuing
    and then assaulting her. The appellants conduct amounted to harassment. The
    appellants apology was delivered after the fact and does not cure his conduct.

[11]

With
    respect to the third element of the offence,
mens rea
, the trial judge
    accepted the evidence of Mr. Moussa that the appellant threatened to kill Ms.
    Valencic if Mr. Moussa did not stop her from going to the police. Although Ms.
    Valencic did not hear the threat, the trial judge was entitled to take it into
    consideration when determining whether the appellant possessed the requisite
mens

rea
for the offence. The fact that the complainant began to cry as a
    result of the appellants actions was an indication that she was frightened. Yet,
    the appellant escalated the situation by pursuing her. The words and conduct of
    the appellant are sufficient evidence to establish beyond a reasonable doubt
    this element of the offence.

[12]

With
    respect to the fifth element of the offence, the appellant contends that there
    was a reasonable doubt as to whether it was reasonable for Ms. Valencic to fear
    for her safety, where the events occurred in the presence of Mr. Moussa, and
    when Ms. Valencic did not hear the appellant threatening her. We disagree. The
    evidence entirely supports the conclusion that the complainants fear was
    objectively reasonable in the circumstances, having regard to the disparity in
    age between the complainant and the appellant, the context of Ms. Valencic
    attending to provide a notice in an ongoing landlord-tenant dispute, the appellants
    conduct towards her in the building, and the escalation in his behaviour as the
    events unfolded.

[13]

It
    is clear that the trial judge was aware of the essential elements of the
    offence and applied them to the evidence in this case. There was ample evidence
    to support his factual findings and the conclusion that the appellant
    criminally harassed Ms. Valencic.

[14]

The
    appellants submissions with respect to the reasonableness of the verdict are
    linked in large measure to his other arguments on appeal. In view of our
    disposition of these grounds, we conclude that the verdict was reasonable and
    supported by the evidence. Accordingly, this ground of appeal must also fail.

[15]

The
    appeal is therefore dismissed.

K.M. Weiler J.A.

E.E. Gillese J.A.

K. van Rensburg J.A.


